Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on [3/9/21, 12/14/20] was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

non-transitory embodiments, see [0120], open ended (using the word “may be”) and there is no specific definition disclosed for "a computer readable storage medium". In agreement with the latest guidelines as in MPEP this is non-statutory subject matter and be supposed to rewritten contain the limitation “non-transitory”. For instance, “The non-transitory computer readable storage medium...” (Please see MPEP 2106 [R-07.2015]). According to 1351 O.G. 212 (David J. Kappos "Subject Matter Eligibility of Computer Readable Media" dated February 23, 2010), a recitation to a "non-transitory computer-readable storage medium", would overcome a 101 rejection based thereon.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-25 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by LEE; KE-HAN [US 20160062613]. 

As per claim 1, LEE teaches:
A dialing method applied to a mobile terminal, (Abstract) comprising: 
receiving a first input by a user; (e.g. input; ¶ 21)

receiving a second input by the user on the dialing control area; (e.g. dialing; ¶ 24-28)
and dialing the first phone number in response to the second input. (e.g. dialing; ¶ 17)

As per claim 2, LEE teaches:
The dialing method according to claim 1, wherein the receiving a first input by a user comprises: receiving a first dragging input by the user on the first phone number in a current display interface; the displaying a preset dialing control area in response to the first input, and displaying a pre-copied first phone number in a phone number input area of the dialing control area comprises: displaying the preset dialing control area when a finger of the user performing the first dragging input is released, and displaying the first phone number in the phone number input area of the dialing control area. (e.g. preset dialing control; ¶ 22-26)

As per claim 3, LEE teaches:
The dialing method according to claim 1, wherein the receiving a first input by a user comprises: receiving a second dragging input by a user on a first preset identifier in a current display interface; the displaying a preset dialing control area in response to the first input, and displaying a pre-copied first phone number in a phone number input area of the dialing control area comprises: displaying the preset dialing control area when a dragging end position of the second dragging input is in a preset area, and displaying the pre-copied first phone number in the phone number input area of the dialing control area. (e.g. dragging; ¶ 17, 22-26)

As per claim 4, LEE teaches:
The dialing method according to claim 1, wherein the receiving a first input by a user comprises: receiving a shaking input by the user to the mobile terminal; the displaying a preset dialing control area in response to the first input, and displaying a pre-copied first phone number in a phone number input area of the dialing control area comprises: when times and frequency of the shaking input are matched with a first preset shaking parameter, displaying the preset dialing control area, and displaying the pre-copied first phone number in the phone number input area of the dialing control area. (e.g. input; ¶ 22-26)

As per claim 5, LEE teaches:
The dialing method according to claim 1, wherein the mobile terminal supports a first user identification card and a second user identification card; the receiving a second input by the user on the dialing control area comprises: receiving a first sliding input by the user on the dialing control area; acquiring a sliding direction of the first sliding input; determining a target user identification card in the first user identification card and the second user identification card based on the sliding direction; the dialing the first phone number comprises: dialing the first phone number through the target user identification card. (e.g. input; ¶ 22-26)

As per claim 6, LEE teaches:
The dialing method according to claim 1, wherein the dialing control area comprises a second preset identifier; after the dialing the first phone number, the method further comprises: receiving a fourth input by the user on the second preset identifier; replacing the first phone 

As per claim 7, LEE teaches:
The dialing method according to claim 1, wherein, after the displaying a preset dialing control area in response to the first input, and displaying a pre-copied first phone number in a phone number input area of the dialing control area, the dialing method further comprises: receiving a second sliding input by the user on the phone number input area; acquiring a sliding track of the second sliding input; and sequentially deleting at least one digit in the first phone number from the phone number input area based on the sliding track of the second sliding input. (e.g. dialing; ¶ 22-26)

As per claim 8, LEE teaches:
The dialing method according to claim 1, wherein, after dialing the first phone number in response to the second input, the dialing method further comprises: receiving a third input by the user; and displaying the dialing control area as a third preset identifier in response to the third input. (e.g. dialing; ¶ 17, 22-26)

Claims 17-18 are the apparatus, computer readable storage medium claims corresponding to method claim 1 respectively, and rejected under the same rational set forth in connection with the rejection of the above claim.

Claims 19-25 are the apparatus claims corresponding to method claims 2-8 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Conclusion 
The prior art made of record and not relied upon is considered relevant to applicant's specification: Bier, Eric A., Edward W. Ishak, and Ed Chi. "Entity quick click: rapid text copying based on automatic entity extraction." CHI'06 Extended Abstracts on Human Factors in Computing Systems. 2006: Retyping text phrases can be time consuming. As a result, techniques for copying text from one software application to another, such as copy-and-paste and drag-and-drop are now commonplace. However, even these techniques can be too slow in situations where many phrases need to be copied. In the special case where the phrases to be copied represent syntactically identifiable entities, such as person names, company names, telephone numbers, or street addresses, much faster phrase copying is possible. We describe entity quick click, an approach that reduces both the amount of cursor travel and the number of button presses needed to copy a phrase.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SHARAD RAMPURIA/
     Primary Examiner
        Art Unit 2413